JANVIER, Judge
(dissenting).
I regret that I find myself unable to agree with my associates.
In the first place, while I think that the portrait is not particularly pleasing, it appears to me to be a fairly good likeness of the defendant’s wife. Furthermore, we should not be called upon to act as experts in determining whether a portrait represents the original. It seems to me that such evidence should be given by experts.
Then, too, the record shows that the defendant accepted the portrait, had an expensive frame made for it and hung it in his residence for sometime before he was persuaded by his wife and friends that it should be rejected.
I respectfully dissent.